Bloom, J. (concurring).
While I am in agreement with the majority that the as good as or better than test laid down in Matter of Acosta v Lang (13 NY2d 1079), is the appropriate rule to be followed, I am somewhat troubled by the fact that the personnel of the test validation board was the same, or substantially the same, as the people who formulated the original test questions and answers (cf. Matter of Hamm v D’Ambrose, 58 AD2d 540). Nevertheless, in order to be entitled to a hearing, petitioners were required to submit evidence to establish, prima facie, that the “answer[s] given by the candidate[s] on the test[s] [are] better or at least as good as the key answer[s]”. *294(Matter of Acosta v Lang, 13 NY2d 1079, 1081, supra). This they have failed to do.
Markewich, Lynch and Carro, JJ., concur with Sullivan, J. P.; Bloom, J., concurs in a separate opinion.
Order, Supreme Court, New York County, entered on December 10, 1979, reversed, on the law, the preliminary injunction vacated, and the petition dismissed, without costs and without disbursements.